Citation Nr: 1110861	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  10-05 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T.C. Blake, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1972 to May 1974.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Newark, New Jersey, Department of Veterans Affairs (VA) Regional Office (RO).  

In January 2011, the Veteran testified at a personal hearing held before the undersigned Veterans Law Judge.  A copy of the transcript is of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West Supp. 2010).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  When resolving all doubt in the Veteran's favor, the Veteran's tinnitus is attributable to acoustic trauma during active service.

3.  When resolving all reasonable doubt in the Veteran's favor, the preexisting right ear hearing loss was aggravated beyond the natural progress during active service and his left ear hearing loss was incurred in service.  


CONCLUSIONS OF LAW

1.  Given the benefit of the doubt to the Veteran, tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).  

2.  Bilateral hearing loss was incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 5103, 5103A, 5107 (West Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.306, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

The Board finds that the VCAA notice requirements have been satisfied by a June 2008 letter.  In this letter, VA informed the Veteran that in order to substantiate a claim for service connection, the evidence needed to show he had a current disability, a disease or injury in service, and evidence of a nexus between the post service disability and the disease or injury in service, which was usually shown by medical records and medical opinions.  

As to informing the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf, VA informed him it had to obtain any records held by any federal agency.  This letter also informed him that on his behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  Finally, the RO told the Veteran that he could obtain private records himself and submit them to VA.

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of; and (5) effective date of the disability.  The Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the June 2008 letter sent to the Veteran also included the type of evidence necessary to establish a disability rating and effective date for the disabilities on appeal.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 2010); 38 C.F.R. § 3.159 (2010).  In connection with the current claims on appeal, VA has obtained the Veteran's service treatment records and an April 2009 buddy statement.  The Veteran was also provided VA examinations in connection with his claims in July 2008 and November 2008.  The July 2008 VA examiner reviewed the claims file; however, relied on inaccurate service treatment records located in the Veteran's claims file, thus the report is not probative.  The November 2008 VA examiner noted the Veteran's medical history, reviewed the claims file to include accurate service treatment records, recorded pertinent examination findings, and provided conclusions with supportive rationale.  All obtainable evidence identified by the Veteran relative to the claims have been obtained and associated with the claims file.  The Board notes that the November 2008 VA examination report is probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims on appeal.  The evidence of record provides sufficient information to adequately evaluate the claims, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2) (West Supp. 2010); 38 C.F.R. § 3.159(d) (2010); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Decision

The Veteran contends exposure to acoustic trauma during training exercises with the United States Marine Corps, and that he has had difficulty hearing and constant tinnitus ever since.  He asserts that service connection is warranted for tinnitus and bilateral hearing loss.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A § 1110 (West Supp. 2010).  Service connection for organic diseases of the nervous system, to include sensorineural hearing loss, may be granted if manifests to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West Supp. 2010); 38 C.F.R. §§ 3.307, 3.309(a) (2010).  Service connection may also be granted for any disease after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b) (2010).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In November 2008, the Veteran underwent a VA audiological examination in connection with his claims on appeal.  He complained of difficulty hearing and constant tinnitus, which began during military service.  The Veteran also reported being subject to rifle fire and grenades during his in-service training exercises.  He denied exposure to combat and post service recreational noise, yet noted occasional post service occupational noise exposure as a fork lift operator, but that most of the fork lift motors were electric and not diesel driven.  After conducting the evaluation and reviewing the Veteran's claims file, the VA examiner diagnosed the Veteran with constant tinnitus, moderate to profound sensorineural hearing loss in the right ear, and mild to profound sensorineural hearing loss in the left ear.  The VA examiner opined that the Veteran's current disabilities were not caused by or a result of acoustic trauma while working in the U.S. Marine Corps.  He explained that the Veteran had pre-existing mild to moderate bilateral hearing loss, there was no evidence documenting that the Veteran's current hearing loss and tinnitus were incurred as a result of acoustic trauma in service, and presbycusis may also be a contributing factor in the Veteran's overall hearing loss disability.  

Most recently, at the January 2011 personal hearing, the Veteran testified that during training exercises, he was exposed to small arms fire, fired rounds of ammunition, and crawled across the ground while M16s and M60s were fired above his head.  At one time the Veteran remembers having ear plugs, but reported there were times that he did not have them.  The Veteran's representative specified that basic qualifying training in the U.S. Marine Corps lasted for twelve weeks.  Thereafter, the Veteran noted spending one to weeks every year at the rifle range for re-qualification.  During service, the Veteran sought no treatment with regards to his ears and just lived with the ringing in his ears and hearing difficulties.  The Veteran also noted that after separation from the U.S. Marine Corps, he was rejected from enlistment into the Army because his hearing was just too bad.      

The Board is certainly aware that the Veteran's DD Form 214 shows that his military occupational specialty (MOS) was administrative clerk and that there are no service treatment records to substantiate the Veteran's reported complaints of ringing in his ears and hearing difficulty during service.  However, the Veteran is competent to report that he was exposed to acoustic trauma during service, which is supported by an April 2009 personal statement from a buddy who grew up with the Veteran, attended the same schools, and never noticed the Veteran having or complaining of a hearing problem.  They also served alongside each other during boot camp, in which the Veteran's buddy reported that shortly after artillery and grenade training, the Veteran mentioned that there was ringing in his ears and that his hearing continued to bother him throughout and after marksmanship training.  Thus, the Board will concede such exposure in service.  

A.  Tinnitus
 
Review of the Veteran's service treatment records reflects no complaints, treatment, or diagnosis for tinnitus.  After separation from service, the Veteran underwent a VA audiological examination in November 2008 and testified at a January 2011 personal hearing, as discussed above.  At the hearing, he reiterated his contention that the ringing in his ears began during boot camp from the very first demonstration at the rifle range.  Critically, although the Veteran complains of constant tinnitus since service, his claims file is absent of any treatment records at any time since his discharge from service. 

After review of the evidentiary record, the Board concludes that service connection is warranted for tinnitus.  The Veteran is not competent to state that his tinnitus was incurred in service, as that requires a medical opinion or requires objective medical evidence.  Regardless, there is no reason for the Board to question the Veteran's credibility in this case, as he provided multiple consistent statements as to continuity of symptomatology regarding his tinnitus and military service.  As stated above, the Veteran told the November 2008 VA audiologist that onset began during his military service, and specified at the January 2011 personal hearing that the ringing in his ears began after the first demonstration at the rifle range during training exercises.  The Board acknowledges that the Veteran asserts his tinnitus began during service, thus, the Board finds his statements to be credible.  See Caluzaa v. Brown, 7 Vet. App. 498, 506 (1995) aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table) (The Board must analyze the credibility and probative value of evidence.).  The evidence of record is void of any intercurrent event or injury, and there is no evidence of record to suggest that the Veteran was exposed to post service recreational noise or extensive occupational noise as a forklift operator of electric, rather than diesel, driven motors.     

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt exists because the approximate balance of positive and negative evidence, either qualitatively and quantitatively, does not satisfactorily prove or disprove the claim.  It is substantial doubt and one within the range of possibility as distinguished from pure speculation or remote possibility.  38 C.F.R. § 5107(b) (West Supp. 2010); Gilbert, 1 Vet. App. at 53-56.  Given the facts of this case, and with resolution of all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for tinnitus.    

B.  Bilateral Hearing Loss

Entitlement to service connection for impaired hearing is subject to the requirements of 38 C.F.R. § 3.385, which provide:

For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the [controlled speech discrimination] Maryland CNC Test are less than 94 percent.  This regulation defines hearing loss disability for VA compensation purposes.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (holding that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss).

A Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111 (West Supp. 2010).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (2010).

Review of the Veteran's service treatment records reflects a diagnosis and treatment for bilateral hearing loss.  In a March 1972 entrance examination report, the Veteran's auditory thresholds in the right ear for the frequencies 1000, 2000, and 4000 Hertz were 35, 55 and 55 decibels respectively.  His auditory thresholds in the left ear for the frequencies 1000, 2000, and 4000 Hertz were 40, 55 and 55 decibels respectively.  No auditory threshold for either ear was reported at 3000 Hertz.  There was also a notation of defective hearing and the speech recognition score using the Maryland CNC test was unavailable.  In March 1972, the Veteran was fitted for ear plugs.  Then in an April 1974 RAD (release from active duty) examination report, the Veteran's auditory thresholds at 1000, 2000, 3000 and 4000 Hertz were 55, 55, 50, and 50 decibels respectively.  Auditory thresholds in the left ear at 1000, 2000, 3000 and 4000 Hertz were noted to be 10, 20, 35 and 35 decibels respectively.  The report documented high frequency bilateral hearing loss and the speech recognition score using the Maryland CNC test was unavailable.

Next, after separation from service, the Veteran complained of hearing difficulties in a January 1975 report of medical history.  In January 1975, he underwent an examination for enlistment into the Army, but no audiological test was conducted or hearing abnormalities were noted in the report.  The Veteran underwent a VA audiological examination in November 2008, testified at a January 2011 personal hearing, and submitted an April 2009 buddy statement, as discussed above.  The Veteran's buddy reported that after graduation from boot camp, they frequently saw and spoke to each other.  The Veteran did not clearly hear or understand what was being said and mentioned that his hearing was messed up.  It is this buddy's opinion that the even though the Veteran now uses hearing aids, the Veteran's hearing has not improved and seems to be getting worse.  

A preexisting disability or disease will be considered to have been aggravated by active service when there is an increase in disability during service, unless there is clear and unmistakable evidence (obvious and manifest) that the increase in disability is due to the natural progress of the disability or disease.  38 U.S.C.A. § 1153 (West Supp. 2010); 38 C.F.R. § 3.306(a), (b) (2010).  Aggravation of a preexisting condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West Supp. 2010); 38 C.F.R. § 3.306(b) (2010).  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the presumption of aggravation created by section 3.306 applies only if there is an increase in severity during service); Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).

Once the presumption of soundness at entry has been rebutted, aggravation may not be conceded unless the preexisting condition increased in severity during service, pursuant to 38 C.F.R. § 3.306.  See VAOPGCPREC 3-2003 (July 16, 2003).  In addition, the usual effects of medical and surgical treatment in service, provided to ameliorate a preexisting condition, will not be considered service connected unless the disorder is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1) (2010).  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); citing Hunt v. Derwinski, 1 Vet. App. 292 (1991). 

After review of the evidentiary record, the Board finds that service connection for bilateral hearing loss is warranted.  With respect to the left ear, while defective hearing was noted at entrance, there was no auditory threshold shown at 3000 Hertz.  Assuming that auditory threshold was essentially normal, the separation examination shows an auditory threshold at 3000 Hertz of 35 decibels, which is considered evidence of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Therefore, there is evidence of incurrence of hearing loss in service in the left ear and service connection is warranted.  As for the right ear, the entrance examination shows evidence of hearing loss at entrance in the right ear.  At the time of separation, the auditory threshold at 1000 showed an increase from 35 to 55 decibels.  There is no medical opinion of record addressing the increase in the preexisting hearing loss and, resolving any reasonable doubt in favor of the Veteran, the Board finds that the right ear hearing loss underwent aggravation beyond the normal progression and service connection for the right ear hearing loss is warranted on that basis.  Thus, service connection for bilateral hearing loss is warranted.

ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for bilateral hearing loss is granted.



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


